Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Interpretations
In claim 2, the limitation “when the second substrate receives a stress toward the first substrate, each of the pillar-shaped supporting elements is engaged on the protection layer” appears to be conditional claim.  For examining purposes, the examiner assumes the second part of the phrase is no longer valid if when the second substrate does not receive a stress toward the first substrate.  
In claim 3, the limitation “when each of the pillar-shaped supporting elements is engaged on the protection layer, each of the first protruding part and each of the second concave part contact with each other, and each of the second protruding part and each of the first concave part contact with each other” appears to be conditional claim.  For examining purposes, the examiner assumes the second part of the phrase is no longer valid if when each of the pillar-shaped supporting elements is not engaged on the protection layer.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2008/0278645).
Regarding claim 1, Park (figure 2) discloses an anti-stress liquid crystal display structure, comprising: 
a first substrate (110); 
a plurality of thin film transistors (120), comprising: 
a gate electrode (121) disposed on the first substrate; 
a gate insulating layer (122) disposed on the gate electrode; 
an amorphous silicon layer (123; see at least paragraph 0053) disposed on the gate insulating layer; 
an ohmic contact layer (124) disposed on the amorphous silicon layer; 
a drain electrode metal layer (125) disposed on the ohmic contact layer; 
a source electrode metal layer (125) disposed on the ohmic contact layer; and 
a protection layer (132) disposed on the drain electrode metal layer and the source electrode metal layer, wherein the protection layer comprises at least one first protruding part and at least one first concave part; 
a second substrate (310); 
a plurality of pillar-shaped supporting elements (140), wherein one end of each of the pillar-shaped supporting elements is connected to the second substrate, and other end of each of the pillar-shaped supporting elements comprises at least one second protruding part and at least one second concave part and is disposed on the protection layer of each of the thin film transistors; and 
a liquid crystal layer (210) disposed between the first substrate and the second substrate and comprising a plurality of liquid crystal molecules, wherein each of the liquid crystal molecules is aligned along a vertical direction that is from a direction of the first substrate toward a direction of the second substrate (see at least paragraph 0071).
Regarding claim 2, Park (figure 2) discloses wherein when the second substrate receives a stress toward the first substrate, each of the pillar-shaped supporting elements is engaged on the protection layer.
Regarding claim 3, Park (figure 2) discloses wherein when each of the pillar-shaped supporting elements is engaged on the protection layer, each of the first protruding part and each of the second concave part contact with each other, and each of the second protruding part and each of the first concave part contact with each other.
Regarding claim 7, Park (figure 2) discloses wherein a top surface of the plurality of thin film transistors comprises at least one bump.
Regarding claim 8, Park (figure 2) discloses wherein the second substrate comprises a light filter layer (320, 330).
Regarding claim 9, Park (figure 2) discloses wherein the light filter layer comprises a red light filter region, a blue light filter region, and a green light filter region.
Regarding claim 10, Park (figure 2) discloses wherein each of the pillar-shaped supporting elements is disposed on the light filter layer.
Regarding claim 11, Park (figure 2) discloses a manufacturing method of an anti-stress liquid crystal display structure, comprising: 
disposing a first substrate (110); 
forming a plurality of thin film transistors (120), 
wherein forming each of the thin film transistors comprises: 
forming a gate electrode (121) on the first substrate; 
forming a gate insulating layer (122) on the gate electrode; 
forming an amorphous silicon layer (123; see at least paragraph 0053) on the gate insulating layer; 
forming an ohmic contact layer (124) on the amorphous silicon layer; 
forming a drain electrode metal layer (125) on the ohmic contact layer; 
forming a source electrode metal layer (125) on the ohmic contact layer; and 
forming a protection layer (126) on the drain electrode metal layer and the source electrode metal layer, wherein the protection layer comprises at least one first protruding part and at least one first concave part; 
disposing a second substrate (310); 
forming a plurality of pillar-shaped supporting elements (140) on the second substrate, wherein one end of each of the pillar-shaped supporting elements is connected to the second substrate, and other end of each of the pillar-shaped supporting elements comprises at least one second protruding part and at least one second concave part; disposing the other end of each of the pillar-shaped supporting elements on the protection layer of each of the thin film transistors; and 
disposing a liquid crystal layer (210) between the first substrate and the second substrate, wherein the liquid crystal layer comprises a plurality of liquid crystal molecules, and each of the liquid crystal molecules is aligned along a vertical direction that is from a direction of the first substrate toward a direction of the second substrate (see at least paragraph 0071).
Regarding claim 12, Park (figure 2) discloses wherein the manufacturing method comprises after forming each of the pillar-shaped supporting elements, using an etching approach to form each of the second protruding part and each of the second concave part (see at least paragraph 0018).
Regarding claim 13, Park (figure 2) discloses wherein the manufacturing method comprises using an etching approach to form each of the first protruding part and each of the first concave part on the protection layer (see at least paragraph 0018).
Regarding claim 14, Park (figure 2) discloses wherein when the second substrate receives a stress toward the first substrate, each of the pillar-shaped supporting elements is engaged on the protection layer.
Regarding claim 15, Park (figure 2) discloses wherein when each of the pillar-shaped supporting elements is engaged on the protection layer, each of the first protruding part and each of the second concave part contact with each other, and each of the second protruding part and each of the first concave part contact with each other.
Regarding claim 19, Park (figure 2) discloses wherein a top surface of the plurality of thin film transistors comprises at least one bump.
Regarding claim 20, Park (figure 2) discloses wherein the second substrate comprises a light filter layer, the light filter layer comprises a red light filter region, a blue light filter region, and a green light filter region, and each of the pillar-shaped supporting elements is formed on the light filter layer (320, 330).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2008/0278645) in view of Kim et al. (US 2007/0126958).
Regarding claim 4, Park discloses the limitations as shown in the rejection of claim 1 above.  However, Park is silent regarding forming the alignment layer.  Kim et al. (in at least paragraph 0069, figures 1-2) teaches wherein the first substrate comprises an alignment film, the alignment film includes a plurality of tilt angles corresponding to a horizontal direction, and the liquid crystal layer is disposed on the plurality of tilt angles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment layer as taught by Kim et al. in order to effectively align the liquid crystal molecules. 
Regarding claim 5, Kim et al. (in at least paragraph 0070, figures 1-2) teaches wherein the plurality of pillar-shaped supporting elements comprise an elastic material or a photoresist material.
Regarding claim 6, Kim et al. (in at least paragraph 0068, figures 1-2) teaches wherein the first substrate and the second substrate comprise polarizers and a transparent material (191, 250).
Regarding claim 16, Park discloses the limitations as shown in the rejection of claim 11 above.  However, Park is silent regarding forming the alignment layer.  Kim et al. (in at least paragraph 0069, figures 1-2) teaches wherein the first substrate includes an alignment film, the alignment film includes a plurality of tilt angles corresponding to a horizontal direction, and the liquid crystal layer is disposed on the plurality of tilt angles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment layer as taught by Kim et al. in order to effectively align the liquid crystal molecules. 
Regarding claim 17, Kim et al. (in at least paragraph 0070, figures 1-2) teaches wherein the plurality of pillar-shaped supporting elements comprise an elastic material or a photoresist material.
Regarding claim 18, Kim et al. (in at least paragraph 0068, figures 1-2) teaches wherein the first substrate and the second substrate comprise polarizers and a transparent material (191, 250).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871